DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a process, classified in B08B 7/02.
II. Claims 15-17, drawn to an apparatus, classified in B08B 13/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention II can be used, e.g., for manufacturing glass optical fibers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Kevin Bray on 5/4/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the interior" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 0178912 to Nirania et al. (“Nirania”) in view of CN 204779338 to Jiangsu Sterlite Optical Fiber Co. Ltd. (“Jiangsu”, and note the attached translation).
Regarding claim 1, Nirania teaches a process for cleaning an object (abstract, para [0004],  [0012] – [0014], [0017], Fig. 1) comprising: directing sound waves to the object (page 1, lines 21-25), the sound waves having a sonic force sufficient to dislodge particles from the object (page 1, lines 21-25).
Nirania discloses that the process can be useful for cleaning, e.g., chimneys and boilers (page 1, lines 6-14), but does not explicitly teach cleaning wherein the object is an optical fiber draw furnace.  Jiangsu teaches the use of an optical fiber draw furnace (abstract, translation, para [0004],  [0012] – [0014], [0017], Fig. 1), wherein a graphite tube is connected to a muffle (translation, para [0008] – [0009]), and discloses that the need for cleaning the graphite parts of the furnace (translation, para [0004]).  Jiangsu further discloses that the muffle used (ref. 4) is downstream of the graphite tube (ref. 3) and upstream of a vacuum exhaust (ref. 7) (Jiangsu, Fig. 1, and para [0016}).  
When faced with the need for cleaning an optical fiber draw furnace wherein a graphite tube is connected to a muffle, as disclosed by Jiangsu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Nirania process in view of Jiangsu wherein the object to be cleaned is an optical fiber draw furnace and the sound waves are directed into an interior of the muffle of the optical fiber draw furnace, with a reasonable expectation of success, since the Nirania process is disclosed as effective for objects such as e.g., chimneys and boilers. 

Regarding claim 2, Nirania discloses a process wherein the sound waves have a frequency in the range from 20-360 Hz (paragraph bridging pages 1 and 2), but not explicitly 75 Hz to 5000 Hz.  In the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05(I).
Regarding claim 3, Nirania doesn’t explicitly teach a process wherein the sound waves have an intensity greater than 95 dB at the interior surface of the muffle.  However, it can be reasonably expected that the sound waves have an intensity greater than 95 dB at the interior surface of the muffle since Nirania discloses using 130-200 dB (paragraph bridging pages 1 and 2).
Regarding claim 4, Nirania doesn’t explicitly teach a process wherein the sound waves have an intensity greater than 110 dB at the interior surface of the muffle.  However, it can be reasonably expected that the sound waves have an intensity greater than 110 dB at the interior surface of the muffle since Nirania discloses using 130-200 dB (paragraph bridging pages 1 and 2).
Regarding claim 5, Nirania doesn’t explicitly teach a process wherein the sound waves have an intensity in the range from 110 dB to 160 dB at the interior surface of the muffle.  However, it can be reasonably expected that the sound waves have an intensity in the range from 110 dB to 160 dB at the interior surface of the muffle since Nirania discloses using 130-200 dB (paragraph bridging pages 1 and 2).

Regarding claim 7, Nirania and Jiangsu don’t explicitly teach the process wherein the sound waves are directed into the interior of the muffle for a time period in the range from 10 sec to 10 min.  However, the skilled artisan would have found it obvious to modify the Nirania/Jiangsu process wherein the sound waves are directed into the interior of the muffle for a time period in the range from 10 sec to 10 min, with a reasonable expectation of success, in view of the Nirania disclosure of directing the sound waves in multiple intervals of a “few” seconds (Nirania, paragraph bridging pages 1 and 2). 
Regarding claim 8, Nirania and Jiangsu disclose a graphite tube connected to the muffle and that the graphite tube and muffle are integrally formed (Jiangsu, translation, para [0008] – [0009]), and further disclose that the need for cleaning the graphite parts of the furnace (Jiangsu, translation, para [0004]), but don’t explicitly teach the method wherein the muffle comprises graphite.  When faced with the need for cleaning an optical fiber draw furnace wherein a graphite tube is connected to a muffle, as disclosed by Jiangsu, and wherein the muffle comprises graphite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Nirania process in view of Jiangsu wherein the object to be cleaned is an optical fiber draw furnace, wherein the muffle comprises graphite, and the sound waves are directed into an interior of the muffle of the optical fiber draw furnace, with a reasonable expectation of success, since the Nirania process is disclosed as effective for objects such as e.g., chimneys and boilers, and Jiangsu discloses the need for cleaning the graphite parts of the furnace (Jiangsu, translation, para [0004]). 
. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 0178912 to Nirania et al. (“Nirania”) in view of CN 204779338 to Jiangsu Sterlite Optical Fiber Co. Ltd. (“Jiangsu”, and note the attached translation) and in further view of US 2005/0042559 to Bird et al. (“Bird”).
Regarding claim 9, Nirania and Jiangsu don’t explicitly teach the process wherein a temperature in the muffle is greater than about 1000 ˚C.  It was known in the art to operate a furnace at about 1800 ˚C to about 2100 ˚C (see, e.g., Bird at, inter alia, para [0026]) and, lacking different instructions, the skilled artisan would have found it obvious to modify the Nirania/Jiangsu process as was known wherein the furnace is about 1800 ˚C to about 2100 ˚C, with predictable results.  And it can be reasonably expected that a temperature in the muffle would be greater than about 1000 ˚C.
Regarding claim 10, Nirania and Jiangsu don’t explicitly teach the process wherein a temperature in the muffle is greater than about 1500 ˚C.  It was known in the art to operate a furnace at about 1800 ˚C to about 2100 ˚C (see, e.g., Bird at, inter alia, para [0026]) and, lacking different instructions, the skilled artisan would have found it obvious to modify the Nirania/Jiangsu process as 
Regarding claim 11, Nirania and Jiangsu don’t explicitly teach the process wherein a temperature in the muffle is in the range from about 1500 ˚C to about 1900 ˚C.  It was known in the art to operate a furnace at about 1800 ˚C to about 2100 ˚C (see, e.g., Bird at, inter alia, para [0026]) and, lacking different instructions, the skilled artisan would have found it obvious to modify the Nirania/Jiangsu process as was known wherein a temperature in the muffle is in the range from about 1500 ˚C to about 1900 ˚C, with predictable results.  And it can be reasonably expected that a temperature in the muffle would be is in the range from about 1500 ˚C to about 1900 ˚C.  Note that in the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP 2144.05(I).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 0178912 to Nirania et al. (“Nirania”) in view of CN 204779338 to Jiangsu Sterlite Optical Fiber Co. Ltd. (“Jiangsu”, and note the attached translation) and in further view of Applicant’s admitted prior art (“AAPA”).
Regarding claim 12, Nirania and Jiangsu don’t explicitly teach the process wherein the particles comprise silicon.  However, AAPA discloses that muffles are conventionally comprised of graphite (AAPA, present specification, para [0005]), and that during fiber draws in a graphite muffle, silicon carbide (SiC) particles are continuously produced (AAPA, present specification, para [0005]).  Thus, it can be reasonable expected that the particles in the Nirania/Jiangsu process comprise silicon (note Jiangsu, translation, [para [0002], [0016]).
Regarding claim 13, Nirania and Jiangsu don’t explicitly teach the process wherein the particles comprise silicon carbide.  However, AAPA discloses that muffles are conventionally comprised of graphite (AAPA, present specification, para [0005]), and that during fiber draws in a graphite muffle, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.